DETAILED ACTION
Status of the Claims
	Claims 1-2, 4-5, 11, 13, 21, 28, 30, 38, 41-42, 48, 50, 58, 65, 68, 76-79, 85, 87, 96, 99, 107, 110, 112-114, 144 and 145 are pending in the instant application. Claims 107, 110, 112-114, 144 and 145 have been withdrawn based upon Restriction/Election. Applicants have canceled claims 15-16, 52-53 and 89-90, the subject matter of those claims incorporated into claims 1, 38 and 76, respectively. Claims 1-2, 4-5, 11, 13, 21, 28, 30, 38, 41-42, 48, 50, 58, 65, 68, 76-79, 85, 87, 96 and 99 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date for claim 2 has been determined to be 01/28/2014, the filing date of the document PCT/US2014/013352. The U.S. effective filing date for claims 1, 4-5, 11, 13, 15-16, 21, 28, 30, 38, 41-42, 48, 50, 52-53, 58, 65, 68, 76-79, 85, 87, 89-90, 96 and 99 has been determined to be 01/28/2013, the filing date of the US provisional Application No. 61/757,592. Instant claims 2 recites "wherein the pH value is from about 7.2 to about 7.6", a limitation that does not find support in 61/757,592.
Response to Arguments:
	Applicant's arguments filed 06/09/2020 have been fully considered but they are not persuasive.
	Applicant’s argument that “Parsons ‘515 lists a single common inventor with the single inventor of the instantly clamed invention and is therefore disqualified as prior art under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) by virtue of the exceptions to prior art under 35 U.S.C. § 102(b)(1) and 35 U.S.C. § 102(b)(2), respectively.” (p. 22, 2nd paragraph).
	As previously stated, the U.S. effective filing date for claims 1, 4-5, 11, 13, 15-16, 21, 28, 30, 38, 41-42, 48, 50, 52-53, 58, 65, 68, 76-79, 85, 87, 89-90, 96 and 99 has been determined to be 01/28/2013, the filing date of the US provisional Application No. 61/757,592. The PARSONS_01 document lists a single common The rejection has therefore been withdrawn for these claims. Instant claim 2 remains rejected this claim has a priority date of 01/28/2014 more than a year after the publication date of PARSONS_01.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 2 remains rejected under 35 U.S.C. 103 as being unpatentable over PARSONS_01 (WO 2012/094515; published July 12th, 2012) in view of Gennaro et al. (“Remington’s Pharmaceutical Sciences, 17th ed., 1985, pp. 230-257, 271-300, 370-371, 554, 826-839, 1048-1058, and 1317-1318). 
Applicants Claims
	Applicant claims a method for preparing a composition useful for treatment of a lower urinary tract disease or condition comprising a heparinoid, an acute- acting anesthetic, and a buffer, the method comprising the steps of: (a) providing a heparinoid selected from the group consisting of heparin, heparin sulfate, chondroitin sulfate, keratan sulfate, dermatan sulfate, and sodium pentosanpolysulfate, either as a solid or as an aqueous liquid, in a quantity of about 100 units to about 250,000 units per unit dose; (b) providing an acute-acting anesthetic, either as a solid or as an aqueous liquid, in a quantity of from about 5 mg to about 1000 mg per unit dose; (c) combining the heparinoid and the acute-acting anesthetic; and (d) buffering the combination of the heparinoid and the acute-acting anesthetic of step (c) to a pH value of greater than about 6.8 to about 8.3 with a buffer and the addition of sodium hydroxide, wherein the sodium hydroxide is compatible with both the heparinoid and the acute-acting anesthetic to form a stable solution, wherein the buffer is selected from the group consisting of Tris buffer, phosphate buffer, and a combination thereof, wherein the stability of the heparinoid 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
           PARSONS_01 claims:

    PNG
    media_image1.png
    557
    897
    media_image1.png
    Greyscale

heparin (claim 34), the local anesthetic is lidocaine (claim 41), and the pH buffer is selected from Tris buffer, phosphate buffer, among others (claims 43-47) (see whole document). PARSONS_01 claims the pH achieved is in the range of about 6.8 to about 7.2 (claim 61). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05).
	PARSONS_01 expressly claims the liquid compositions are stable for at least three months without precipitation of the local anesthetic (claim 62), however, given that the ingredients and method steps are the same the results would have also been the same. Thus, the stability and absorption properties would have been the same as well.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of PARSONS_01 is that PARSONS_01 does not expressly claim the unit dose amounts of the heparinoid and local anesthetic, or the pH is adjusted to 7.5 using sodium hydroxide.
	Regarding the dose of heparin, PARSONS_01 discloses the dose is in the range of 5000 to 250,000 units per dose (p. 14, paragraph [0038]), and the local anesthetic is in an amount of from about 10 mg to about 400 mg per unit dose.

	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Colloidal Dispersions” particularly the origin of electric charges relative to pH conditions in solution, and that “Many other organic polymers contain ionic groups and are, therefore, called polyelectrolytes (polymeric electrolytes of salts) […] the animal polysaccharides heparin and chondroitin sulfate, contain sulfuric acid hemiester groups, which are strongly acidic and ionize even in acid media.” (p. 282, col. 1, last paragraph through col. 2, 3rd paragraph). And that heparin is a natural polysaccharide (p. 291, col. 1, 5th paragraph) and classified as “Anionic or negatively charged polyelectrolytes […].” including “A stronger acid group is sulfuric acid, which exists as a monoester in agar and heparin and as a monoamide in heparin.” (p. 291, col. 2, 5th paragraph).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Acids and Bases” including that “Acids and bases are used in pharmacy for analytical procedures, as buffer systems, and to dissolve insoluble 
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Heparin” (p. 554, col. 1), including that “Heparin inhibits blood clotting both in vitro and in vivo; the anticoagulant effects is evident immediately upon the mixing of heparin with blood.” (p. 554, col. 1, 2nd paragraph). Gennaro et al. further teaches “Anticoagulants” including heparin (pp. 826-839) and particularly “Heparin Sodium” (p. 828, col. 2).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Local Anesthetics” (pp. 1048-1058) including “Lidocaine” and “Lidocaine Hydrochloride” (p. 1051, col. 2).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly, “Sodium Hydroxide” and that “It is extensively used in nd paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an example according to PARSONS_01 including the doses taught thereby in order to achieve the best therapeutic result upon treatment of patients, and to utilize a buffer such as phosphate buffer or Tris buffer and a pH adjuster such as sodium hydroxide as an alkalizing agent in order to provide a pH, Gennaro et al. teaching sodium hydroxide as extensively used in pharmaceutical process as an alkalizing agent.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce the compositions of the instantly rejected claims in accordance with the teachings of PARSONS_01. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments:
	Applicant's arguments filed 06/09/2020 have been fully considered but they are not convincing.
	Applicants arguments over the reference ERIKSON (p. 28-32) are acknowledged, however this reference is no longer relied upon, and applicants arguments over this reference are therefore moot.
	 Applicants again argue that Parsons ‘515 (PARSONS_01) fails to establish a prima facie case of obviousness for the following reasons: (1) Parsons ‘515 fails to disclose any sequence of steps that clearly result in a composition that possesses the required degree of stability; (2) the increased quantity of lidocaine recited in the claims is not disclosed by Parsons ‘515; and (3) Parsons fails to provide any reasonable expectation of success in producing the claimed invention (pp. 36-39).
	The examiner has responded to Applicants arguments in the prior Non-Final rejection dated 12/10/2019 on pages 11-13 which are hereby incorporated by reference.

	In response the examiner notes that PARSONS_01 clearly teaches that the amount of local anesthetic (i.e. acute-acting anesthetic per the instant claims) is in the range of about 10 mg to about 400 mg per unit dose (p. 16, [0042]).
	The instant specification does not define the claim term “stable solution” and discloses that: “Typically, it is preferred to premix the heparin and lidocaine from liquids or powders that have only sodium heparin and only lidocaine hydrochloride with no other agents so that in final buffering is does not result in lidocaine (or its equivalents) from precipitating. This involves mixing the two compounds and then adding buffer (whichever buffer is used, typically phosphate, Tris, or bicarbonate) to a pH of about 6.9 to 7.1 and then do the final pH adjustment with NaOH to a pH of 7.2 to 8.3. This gives the best lidocaine stability. If one use only buffer to raise the pH then lidocaine is less stable. It is a critical issue to have a stable solution.” (pp. 11-12, [0031]; [0050], as published). Thus, it is not clear that “stable solution” requires “no precipitation”. Parsons ‘515 teaches a final step of adjusting the pH (see, e.g., p. 22, first paragraph).
	Instant claim 1 encompasses mixing two solids “(a) providing a heparinoid selected from the group consisting of heparin […] either as a solid or as an aqueous 
	The examiner further argues that heparin is an anionic polyelectrolyte having negative charges in acidic to alkaline solution (Gennaro et al., p. 282, col. 2, paragraphs 2-3) and lidocaine is dissolved “by reacting with hydrochloric acid; the diethylamino group is stronger base than either the water molecule or the chloride ion. Lidocaine goes into solution as a cation.”  (Gennaro et al., p. 370, §Acids, Bases, and Buffers, paragraph bridging cols. 1-2). Thus, it would have been prima facie obvious to provide a solution of the heparinoid and the lidocaine before mixing the two and subsequently buffing the composition and adjusting the pH to an optimal pH because both the heparin polyelectrolyte and the lidocaine were known to be pH sensitive compositions.
	Applicants argument that PARSONS ‘515 does not recognize the problem of how to provide a higher concentration of local anesthetic such as lidocaine is acknowledged (p. 34, last two paragraphs).
	In response the examiner argues thot PARSONS ‘515 clearly discloses an overlapping range of the amount of acute-acting anesthetic (p. 16, [0042]).
	Claims 1-2, 4-5, 11, 13, 21, 28, 30, 38, 41-42, 48, 50, 58, 65, 68, 76-79, 85, 87, 96 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over PARSON (US 2005/0234013; published October, 2005) in view of Henry et al. (“Absorption of Alkalized Intravesical Lidocaine in Normal and Inflamed Bladders: A Simple Method for Improving Bladder Anesthesia,” 2001, American Urological Assn.; The Journal of Urology, Vol. 165, pp. 1900-1903); CHONG ("Local anesthetic and additive drugs," 2004, The Medicine Publishing Co. Ltd., pp. 1-5); Gennaro et al. (“Remington’s Pharmaceutical Sciences, 17th ed., 1985, pp. 230-257, 271-300, 370-371, 554, 826-839, 1048-1058, and 1317-1318);  Jimenez-Kairuz et al. (“The improvement of aqueous chemical stability of a model basic drug by ion pairing with acid groups of polyelectrolytes,” 2004, ELSEVIER; International Journal of Pharmaceutics, Vol. 269, pp. 149-156); and  LEBRETON (US 2011/0118206; published May, 2011).
Applicants Claims
	Applicant claims a method for preparing a composition useful for treatment of a lower urinary tract disease or condition comprising a heparinoid selected from the group consisting of heparin, heparin sulfate, chondroitin sulfate, keratan sulfate, dermatan sulfate, and sodium pentosanpolysulfate, an acute-acting anesthetic, and a buffer, the method comprising the steps of: (a) mixing the heparinoid and the acute-, wherein the buffer is selected from the group consisting of Tris buffer, phosphate buffer, and a combination thereof; and (c) raising the pH to a value in the range of from about 7.1 to about 8.3 using sodium hydroxide and adding water as required to achieve the final desired concentrations of the heparinoid and the acute-acting anesthetic, wherein the stability of the heparinoid and the acute-acting anesthetic is at least 90% after one year, up to 18 months, and wherein the heparinoid acts to stabilize the acute-acting anesthetic and to promote the absorption of the acute-acting anesthetic by the urothelium for treatment of a lower urinary tract disease or condition, and wherein the stability of the heparinoid and the acute-acting anesthetic in the composition in at least 90% after one year, up to 18 months, and wherein the heparinoid acts to stabilize the acute-acting anesthetic (instant claim 76). (instant claim 1 is discussed above).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	PARSONS claims “A composition comprising a heparinoid, a local anesthetic agent, and a buffering compound.” [emphasis added] ([0010] & claim heparin and sodium pentosanpolysulfate ([0010] & claim 7), the local anesthetic is, e.g., lidocaine ([0011]; claims 5 & 6) and the buffer is, e.g., a Tris buffer, phosphate buffer as preferable buffers ([0012]; claim 13).
	PARSONS further teaches that "One of the methods of the present invention combines heparin and lidocaine buffered with sodium carbonate to pH > 8.0 via direct catheter delivery, providing immediate and long term main relief for chronic IC suffers." And further that "The principle difference between this therapeutic solution and other such solutions is the presence of […] [a buffer], which dramatically increases the absorption of the lidocaine." ([0220]). PARSONS further teaches buffering compounds inclusive of those claimed, e.g., Tris buffer, and phosphate buffer among others; and the pH being in the range of 7-12 ([0111]).
	Regarding the dose of the heparin, PARSONS discloses that 1000 to about 100,000 USP units can be used, or between about 0.5 mg to about 1000 mg of heparin per unit dose ([0133]). PARSONS further teaches that the dose of the local anesthetic is in the range of about 10 mg to about 400 mg per unit dose ([0109]). 
	Regarding the stability, the instant specification discusses the stability as resulting from the combination of the lidocaine (free base) and heparinoid with the buffer. In particular “The results reported herein are quite surprising because alkalinized (free base) lidocaine can precipitate, and as well, over time, the lidocaine 

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of PARSONS is that PARSONS does not expressly teach mixing the heparinoid and the local anesthetic before buffering the composition.
	However, it would have required no more than an ordinary level of skill in the art to mix the constituent ingredients of PARSONS according to ordinary pharmaceutical formulation practice, and given there are only three components the buffer having the function of buffering the solution, it would have been prima facie obvious to add the buffer as a final step in order to properly buffer the finished solution. PARSONS clearly teaches combining the species heparin, lidocaine and a buffer (e.g. sodium bicarbonate) to produce their disclosed compositions. PARSONS further teaches a method comprising steps a, b and c, can include further sub-steps (e.g. a, x, b and c) and can be performed sequentially or in any order (e.g. a, c, b or c, b, a) ([0031]). Thus, clearly teaching than rearranging the method steps 
	Henry et al. teaches that “Local anesthetics are weak bases (pKa ±8.0) that are generally provided in an acidic aqueous solution of an ionized, water soluble form of the drug. Tissue penetration occurs when the injected solution is buffered by the surrounding tissue and the drug converts into the lipid soluble base form. When instilled into the bladder, this conversion to the base form may not occur since urine is usually acidic (pH 5 to 6), leaving most local anesthetic essentially ion trapped within the bladder (fig. 1). Pharmacokinetic studies confirm that intravesical lidocaine is not sufficiently absorbed by human bladders to achieve a significant serum level or deep local anesthetic effect.” And that “We have demonstrated in an animal model that the optimal absorption of intravesical lidocaine is achieved when bladder content pH is approximately 8.0.6 We hypothesized that lidocaine would be sufficiently and predictably absorbed from the human bladder if urine pH was buffered to 8.0. We performed a dose finding kinetic study to determine the serum lidocaine level when lidocaine plus an alkalizing agent was instilled into the bladders of healthy volunteers. We then administered 5 mg./kg. of the agent to patients with interstitial cystitis.” (see whole document, particularly p. 1900, col. 1).
	CHONG teaches that "pKa of a chemical compound represents the pH at which its ionized and non-ionized forms are in equilibrium. The pKa of a local a, the less non-ionized drug is available and the slower the onset of action. For example, a pH 7.4, lidocaine (pKa 7.7) is 35% non-ionized and bupivacaine (pKa 8.4) is 12-13% non-ionized, therefore lidocaine has a faster onset of action than bupivacaine in equipotent doses." (p. 1, 4th paragraph). CHONG further teaches that Bicarbonate "Increases non-ionized component of drug allowing faster onset of local anesthetic." (p. 2, table).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Electrolytes” (pp. 230-239), “pH” (p. 239-243), “Buffers” (p. 243-245), “Determination of pH” (p. 245-247), “Pharmaceutical Significance” (p. 247, 248). Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Reaction Kinetics” as this subject pertains to buffers, for example “Selection of Optimum pH, Buffer, and Solvent” (p. 257).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Colloidal Dispersions” particularly the origin of electric charges relative to pH conditions in solution, and that “Many other organic polymers contain ionic groups and are, therefore, called polyelectrolytes (polymeric electrolytes of salts) […] the animal polysaccharides heparin and chondroitin sulfate, contain sulfuric acid hemiester groups, which are strongly acidic and ionize even in acid rd paragraph). And that heparin is a natural polysaccharide (p. 291, col. 1, 5th paragraph) and classified as “Anionic or negatively charged polyelectrolytes […].” including “A stronger acid group is sulfuric acid, which exists as a monoester in agar and heparin and as a monoamide in heparin.” (p. 291, col. 2, 5th paragraph).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Acids and Bases” including that “Acids and bases are used in pharmacy for analytical procedures, as buffer systems, and to dissolve insoluble medicinals. To accomplish the latter the insoluble compound must have a functional group capable of acting as a strong base or as an acid. Lidocaine Hydrochloride Injection, USP XX, and Niacin Injection, USP XX, are examples. The former is prepared by reacting lidocaine with hydrochloric acid; the diethylamino group is a stronger base than either the water molecule or the chloride ion. Lidocaine goes into solution as a cation.” (p. 370, §Acids and Bases, paragraph bridging cols. 1-2). Gennaro et al. teaches that “Buffers are used to maintain the pH of a medicinal at an optimal value.” (p. 370, §Buffers).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Heparin” (p. 554, col. 1), including that “Heparin inhibits blood clotting both in vitro and in vivo; the anticoagulant effects is evident immediately upon the mixing of heparin with blood.” (p. 554, col. 1, 2nd paragraph). Gennaro et 
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Local Anesthetics” (pp. 1048-1058) including “Lidocaine” and “Lidocaine Hydrochloride” (p. 1051, col. 2).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly, “Sodium Hydroxide” and that “It is extensively used in pharmaceutical processes as an alkalizing agent […].” (p. 1318, col. 1, 2nd paragraph).
	Specifically regarding the added limitation “wherein the stability of the heparinoid and the acute-acting anesthetic in the composition in at least 90% after one year, up to 18 months, and wherein the heparinoid acts to stabilize the acute-acting anesthetic.” 
Jimenez-Kairuz et al. teaches forming drug-polyelectrolyte complexes wherein the drug is a basic drug (B) procaine (P) and the polyelectrolyte (PE) is carbomer (C) (see whole document). Jimenez-Kairuz et al. teaches, based on their study, that “It was determined that in (C–P) a high fraction of P was present in the form of ion pairs [RCOO−PH+] with the carboxylate groups of C. The [RCOO−PH+] fraction was above 97% for compositions containing higher than 50 mol% of P. The chemical stability of C–P was assayed at two selected pHs (7.5 and 8.5) in comparison with +) + ([RCOO-BH+]) in the PE environment (PEE) as [RCOO-BH+]. Such fraction reaches 82% in carbomer-lidocaine […] hydrogels.” (p. 150, col. 1, 2nd paragraph). Jimenez-Kairuz et al. concludes that “Recognition of the stabilizing effect described here would be of interest not only for applied purposes but also for its theoretical description. In the first field, since a number of valuable drugs are subjected to analogous stability problems as that of P, the use of the strategy described here would contribute to improve their chemical stability in solution.” (p. 156, col. 1, last paragraph). LEBRETON teaches the combination of a heparinoid, hyaluronic acid based formulations (see whole document) that are stable for at least 12 months, at least 18 months and at least 24 months ([0032]). Where stability includes “transparent appearance, pH for use in a patient, extrusion force and/or rheology characteristics, HA concentration, sterility, osmolarity, and lidocaine concentration.” ([0057]). The methods of making including adjusting the pH from 7.2 to 8.0 ([0062]), the pH being adjusted using, e.g., a buffer ([0077]). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine a basic drug such as lidocaine with a polyelectrolyte such as heparin to form a heparin-lidocaine ion pair to improve stability of the drug, especially given that lidocaine is prone to precipitation absent an alkalizing agent when used in the bladder having urine pH of about 5-6, and subsequently to buffer the resulting heparin-lidocaine ion pair composition per the teachings of PARSON and CHONG to achieve the best possible heparin-lidocaine ion pair composition for the treatment of interstitial cystitis.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to mix the constituent ingredients of PARSONS according to ordinary pharmaceutical formulation practice, and given there are only three components the buffer having the function of buffering the solution. Therefore, the invention as a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/09/2020 have been fully considered but they are not convincing.
	Applicants arguments over the reference ERIKSON are acknowledged, however this reference is no longer relied upon, and applicants arguments over this reference are therefore moot. Additionally, the examiner has responded to Applicants arguments in the prior Non-Final rejection dated 12/10/2019 on pages pp. 22-26 which are hereby incorporated by reference.
	Applicants argument that PARSONS (Parson ‘013) “fails to address nor even mention the major problem solved by the present invention, namely the fact that, while it is necessary to maintain the composition at a pH value at which a sufficiently high proportion of the lidocaine is uncharged so that the lidocaine can efficiently penetrate the lipid bilayer of the urothelium and provide the required therapeutic effect […].” And further “to provide a stable composition in which a sufficiently 
	In response the examiner notes that the rationale to combine the references to render obvious the claimed invention need not be the same rationale that applicants used (MPEP §2144-IV). Furthermore, the instant claims are directed at a process of making not a method of use. It clearly would have been within the ordinary level of skill in the art to mix the heparinoid and the acute-acting anesthetic before buffering with the buffer composition, and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heparinoid with the local anesthetic and subsequently buffering the final diluted solution in order to achieve the best buffered solution because the pH of the solution is important to achieve fast acting local anesthesia, and to adjust the final pH to an optimal pH by use of an alkalizing agent such as sodium hydroxide, per the teachings of Gennaro et al., and a faster onset of action per the teachings of CHONG; and further to produce a storage stable composition (e.g. 24 months or more), as taught by LEBRETON.
	Applicants further argue that: “The existence of a prima facie case of obviousness requires that there must be sufficient guidance and incentive in the references that would enable one of ordinary skill in the art to construct the 
	In response the examiner argues that an obviousness rejection necessarily includes the ordinary level of knowledge and skill in the art to which the invention pertains (MPEP §2141-II(c)). In the instant case mixing (a) heparin with (b) lidocaine (as a solid or in solution) and subsequently (d) buffering the mixture to a pH using conventional buffers (Tris buffer or phosphate buffer) and adjusting the pH with sodium hydroxide, an alkalizing agent extensively used in pharmaceutical processes, would have required no more than an ordinary level of knowledge and skill well within the abilities of a person having an ordinary level of skill in the pharmaceutical arts.
	Applicant further argues that “one of ordinary skill in the art would not look to the subject matter of a patent or published patent application that is directed to dermal filler compositions, such as Lebreton '206, with regard to an invention directed to compositions and methods for treatment of lower urinary tract diseases or conditions such as interstitial cystitis” (p. 67, last paragraph).
	In response the examiner argues that the PARSON reference clearly teaches that hyaluronic acid and heparin sulfate similar polymers in the context of their invention and used in combination with lidocaine. LEBRETON teaches dermal fillers, a different application, however they also teach the combination of .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manzo et al. (“A Linear Free Energy Relationship Treatment of the Affinity between Carboxymethylcellulose and Basic Drug,” 2004, ACS; Molecular Pharmaceutics, Vol. 1, No. 5, pp. 383-386) is cited as teaching chemistry of polyelectrolyte-basic drug combinations (see whole document).
	Claims 1-2, 4-5, 11, 13, 21, 28, 30, 38, 41-42, 48, 50, 58, 65, 68, 76-79, 85, 87, 96 and 99 are pending and have been examined on the merits. Claims 1-2, 4-5, 11, 13, 21, 28, 30, 38, 41-42, 48, 50, 58, 65, 68, 76-79, 85, 87, 96 and 99 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619